Order entered April 2, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00091-CV

          IN THE INTEREST OF B.C.C. AND K.M.C., CHILDREN

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-08-09495-Z

                                      ORDER

      Before the Court is appellant’s March 31, 2021 motion for additional time to

file brief and motion to accept filed brief. We GRANT the motion and ORDER

the brief received March 30, 2021 filed as of the date of this order.


                                              /s/    LESLIE OSBORNE
                                                     JUSTICE